Citation Nr: 1042102	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-10 715	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, inclusive of posttraumatic stress disorder (PTSD), 
depression, anxiety, etc.

2.  Entitlement to service connection for Gulf War Syndrome 
manifested by hypersomnolence and chronic fatigue, including as 
secondary to the PTSD.

3.  Entitlement to a rating higher than 30 percent for seborrheic 
dermatitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to 
August 1993.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, reopening 
and granting the Veteran's previously denied and unappealed claim 
for service connection for seborrheic dermatitis.  The RO 
assigned an initial 30 percent rating for this disability, 
initially retroactively effective from July 1, 2004, but denied 
other claims for service connection for hypersomnolence (claimed 
as Gulf War Syndrome) and PTSD.
Although the Veteran submitted timely notices of disagreement 
(NODs) concerning the 30 percent rating initially assigned for 
his seborrheic dermatitis, see Fenderson v. West, 12 Vet. App. 
119 (1999), and for service connection for hypersomnolence and 
PTSD, the RO only provided a statement of the case (SOC) in March 
2006 regarding his claims for service connection for PTSD and a 
higher initial (since July 1, 2004) rating for his seborrheic 
dermatitis.  Later that month, he submitted a timely substantive 
appeal (VA Form 9) concerning all issues listed in that March 
2006 SOC, to in turn perfect his appeal of those claims to the 
Board.  See 38 C.F.R. § 20.200 (2010).  

The RO first addressed the Veteran's NOD with respect to his 
hypersomnolence (Gulf War Syndrome) claim in the more recent 
March 2008 supplemental SOC (SSOC).  And although he has not 
submitted another VA Form 9 since that SSOC, the Board finds the 
October 2008 statement from his representative referencing that 
SSOC contains the necessary information to also perfect his 
appeal of this other claim.  See 38 C.F.R. §§ 20.200 and 20.202.  
See also Percy v. Shinseki, 23 Vet. App. 37 (2009) 
(distinguishing the holding in Bowles v. Russell, 551 U.S. 205 
(2007), and instead indicating 38 U.S.C. § 7105(d)(3) does not 
operate as a mandatory jurisdictional bar precluding the Board 
from considering an appeal even where the substantive appeal is 
untimely; rather, in light of the use of the term "may" in this 
statute, just gives the Board this discretionary authority 
not to).

In June 2010, in support of these several claims, the Veteran and 
his wife testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to as a 
Travel Board hearing.  During the hearing, the Veteran clarified 
that his claim that alternatively has been presented as 
hypersomnolence, Gulf War Syndrome, and chronic fatigue syndrome 
essentially reflects his experience of symptoms including (but 
not limited to) fatigue.  So the Board has recharacterized this 
issue accordingly.  Following the hearing, he submitted 
additional evidence and waived his right to have the RO initially 
consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).

The Board also sees that, in May 2007, so during the pendency of 
this appeal, the RO issued a rating decision granting an earlier 
effective date of August 23, 1993 for the award of service 
connection for seborrheic dermatitis on the basis of clear and 
unmistakable error (CUE) and establishing an initial disability 
rating of 10 percent, also maintaining, however, the 30 percent 
rating since July 1, 2004.  And in a subsequent March 2008 rating 
decision and April 2008 SSOC, the RO made the 30 percent rating 
retroactive to an earlier date - August 30, 2002.  Yet another 
RO decision since issued in June 2008 denied higher ratings, 
either greater than 10 percent since August 23, 1993 or greater 
than 30 percent from August 30, 2002 to July 1, 2004.

Because, however, they require further development before being 
decided, the Board is regrettably remanding all of the claims 
currently on appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC.




REMAND

The Claims for Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  As explained below, such is the case with respect 
to each of the Veteran's claims for service connection currently 
on appeal; so each claim must be remanded for further development 
and consideration.  See 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).



Regarding his claim for service connection for an acquired 
psychiatric disorder, psychoses will be presumed to have been 
incurred in service if manifested to a compensable degree of at 
least 10-percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).  According to 38 C.F.R. § 3.384 (2010), 71 Fed. 
Reg. 42,758-60 (July 28, 2006), a "psychosis" includes the 
following specific disorders:  brief psychotic disorder, 
delusional disorder, psychotic disorder due to general medical 
condition, psychotic disorder not otherwise specified, 
schizoaffective disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and substance-induced 
psychotic disorder.

Service connection for PTSD, in particular, requires:  (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as 
mentioned, a diagnosis of PTSD need only be in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. 
§ 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD. The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If, on the other hand, there is no combat experience, or if there 
is a determination that the Veteran engaged in combat but the 
claimed stressor is unrelated to that combat, then there 
generally must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, 
by itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That 
is to say, a stressor cannot be established as having occurred by 
after-the-fact medical nexus evidence.  Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).

Very recently, however, as of July 13, 2010, VA amended its rules 
for adjudicating disability compensation claims for PTSD 
contained at 38 CFR § 3.304(f) to relax the evidentiary standard 
for establishing the required in-service stressor in certain 
cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision 
adds to the types of claims that VA will accept through credible 
lay testimony, alone, as being sufficient to establish the 
occurrence of an in-service stressor without undertaking other 
development to verify the Veteran's account.  VA's specific PTSD 
regulation, § 3.304(f), previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to accept the 
occurrence of the claimed in-service stressor.  VA later amended 
its PTSD regulations to also accept the statements of Veterans 
who are former 
prisoners-of-war (POWs) and those with an in-service diagnosis of 
PTSD as sufficient to establish occurrence of an in-service 
stressor if they are consistent with the places, types, and 
circumstances of service.  As well, because of still other 
amendments, claims predicated on personal or sexual assault 
invoke special consideration - such as by creating an exception 
to the holding in Moreau and accepting after-the-fact medical 
nexus evidence to link the PTSD to the Veteran's military service 
and by allowing evidence from sources other than his service 
records to corroborate his account of the claimed stressor 
incident, including indications of behavioral changes.  See YR v. 
West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 
12 Vet. App. 272, 279-280 (1999).

The primary result of the amendment of 38 CFR § 3.304(f) is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) a VA psychiatrist or 
psychologist, or contract equivalent, confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD; (2) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  But this most 
recent regulation amendment has no impact on PTSD stressors 
experienced during combat, internment as a POW or the result of 
personal or sexual assault.

So in the cases that are not within the purview of these 
exceptions mentioned, just because a physician or other health 
professional accepted appellant's description of his or her 
experiences as credible and diagnosed appellant as suffering from 
PTSD does not mean the Board is required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his or her active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

A stressor need not be corroborated in every detail, however.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran's VA treatment records show he has received diagnoses 
of several mental disorders - including PTSD, depressive 
disorder, major depressive disorder, and undifferentiated 
somatoform disorder.  So there is competent medical evidence he 
has an acquired psychiatric disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to at 
least confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  In Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (per curiam order), the Court noted that the 
scope of a mental health disability claim includes any mental 
disability that reasonably may be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

The Veteran essentially claims he has PTSD due to 3 particular 
incidents in service.  First, he cites an in-flight emergency 
involving smoke in the cockpit of a plane, requiring an emergency 
landing.  Second, he cites an incident involving the loss of the 
number 3 engine while in flight from Vietnam, causing a loss of 
altitude of about 15,000 to 20,000 in a matter of seconds.  
Third, he cites his participation in an evacuation from Clark Air 
Force Base due to a volcano eruption.  He further asserts these 
duties were performed as a member of a special operations unit 
for which he received hazard-duty pay, reflecting the fact that 
he was flying in a hostile environment.  See his June 2010 
hearing testimony.  So, essentially, he asserts that his 
stressors involved hazardous activity and perhaps fear related 
thereto, in turn causing his PTSD.

The Veteran's service records show he received hazard-duty pay 
while in service, as he asserts.  But the receipt of such pay - 
while perhaps supportive of the claim, does not, in and of 
itself, entitle him to a lesser burden of proof in establishing 
the actual occurrence of his claimed stressors.  The stressors he 
has specifically alleged did not involve combat or fear of 
hostile enemy or terrorist activity - rather, as mentioned, smoke 
in the cockpit, sudden losses of altitude, and evacuating people 
from a natural disaster.  So there still needs to be 
corroborating evidence of these stressors.  See again Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); and Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

The Veteran's service records show that his military occupational 
specialty (MOS) was airlift aircraft maintenance technician and 
that his duties and responsibilities involved frequent and 
regular flights, so him flying on planes is corroborated.  
Moreover, the type of events - experiencing turbulence (i.e., 
sudden losses of altitude) and an occasional emergency landing, 
would be consistent with this MOS.  38 U.S.C.A. § 1154(a).  So 
his lay testimony concerning the occurrence of these events seems 
both competent and credible, especially resolving all reasonable 
doubt in his favor.  See Rucker v. Brown, 10 Vet. App. 67 (1997) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  See 
also 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 (when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to a determination, the benefit of 
the doubt is resolved in favor of the Veteran).

But as to the third and final requirement for service connection, 
there is no competent and credible medical nexus evidence 
presently of record indicating whether there is an etiological 
link (relationship or correlation) between those stressors in 
service - even assuming for the sake of argument they occurred, 
and the later diagnosis of PTSD or any of the other psychiatric 
disorders.  So an examination and opinion are needed to assist in 
making these equally important determinations.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

The Veteran also is requesting service connection for Gulf War 
Syndrome, primarily manifested as mentioned by chronic fatigue 
and hypersomnolence.  He adds that it also may be secondary to 
his PTSD or the fatigue an associated symptom.  His complaints 
have not only included fatigue, but also forgetfulness, poor 
concentration, memory loss, muscle pain, fevers, and waking up 
feeling as though he had not slept.  See his June 2010 hearing 
testimony.  And his VA treatment records show he has been 
diagnosed with various disorders in relation to these symptoms - 
including hypersomnolence and chronic fatigue syndrome.

But the Veteran claims he is a Persian Gulf War Veteran and has 
specifically stated that he flew supplies into Kuwait.  See his 
April 2005 VA treatment notes.  

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

For Persian Gulf War Veterans, service connection may be granted 
for objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or more 
signs or symptoms, to include, but not limited to muscle or joint 
pain, or neurologic signs or symptoms.  The chronic disability 
must have become manifest either during active military service 
in the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the following 
(or any combination of the following): (A) an undiagnosed 
illness; (B) the following medically unexplained chronic 
multi-symptom illnesses that are defined by a cluster of signs or 
symptoms:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) 
irritable bowel syndrome; or (4) any other illness that the 
Secretary determines meets the criteria in paragraph (a)(2)(ii) 
of this section for a medically unexplained chronic multi symptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A. § 1117(d) 
warrants a presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i).



In addition, under section 3.317, the term "medically unexplained 
chronic 
multi-symptom illness" means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as fatigue, 
pain, disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.

Chronic multi-symptom illnesses of partially understood etiology 
and pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability' include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  For purposes of section 
3.317, disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a six-month period will be considered chronic.  
The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.117, there is no requirement 
that there be competent evidence of a nexus (i.e., link) between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.  See also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  As the Court also acknowledged in Gutierrez, 
however, this presumption is rebuttable if there is affirmative 
evidence that an undiagnosed illness was not incurred in service 
or was instead caused by a supervening condition.



Having said all of this, it is unclear from the record whether 
the Veteran's service in the Persian Gulf has been verified.  
Although his DD Form 214 notes his service in support of 
Operation Desert Shield/Storm from August 1990 to August 1993, 
as well as over 4 years of foreign service in general, there does 
not appear to be any specific verification that he is a Persian 
Gulf War Veteran within the meaning of 38 C.F.R. § 3.317(d)(2).  
So the RO/AMC should first make this necessary determination.

If the Veteran is found to be a Persian Gulf War Veteran, given 
the current level of symptoms he claims to have, as well as the 
fact that his symptoms have been diagnosed in various ways, he 
should be scheduled for a VA examination to determine whether his 
symptoms are due to a qualifying chronic disability stemming from 
his Persian Gulf War service and meet the remaining requirements 
of 38 C.F.R. § 3.317.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Also, as mentioned, the Veteran alternatively attributes his 
fatigue and other symptoms to an acquired psychiatric disability.  
See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) 
(indicating that, when determining whether a Veteran is entitled 
to service connection, all potential theories of entitlement must 
be considered).  See also 38 C.F.R. § 3.310(a) & (b) and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (indicating disability that is 
proximately due to, the result of, or chronically aggravated by a 
service-connected condition shall also be service connected on 
this secondary basis).  So, on remand, an opinion regarding this 
purported relationship is also required.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

Increased Rating Claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  But the Court has held that, in 
determining the present level of disability for any increased 
evaluation claim (whether concerning an initial or established 
rating), the Board must consider whether to "stage" the rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) and Hart 
v. Mansfield, 21 Vet App 505 (2007).  In other words, where the 
evidence contains factual findings demonstrating distinct time 
periods in which the service-connected disability has exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.

Effectively since August 30, 2002, the Veteran's seborrheic 
dermatitis has been evaluated as 30-percent disabling under 
Diagnostic Code (DC) 7806.

DC 7806 provides that, if the skin condition covers an area of 
less than 5 percent of the entire body or exposed areas affected, 
and no more than topical therapy is required during the past 12-
month period, a noncompensable rating is warranted.  If at least 
5 percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or if intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating requires 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
were required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
rating of 60 percent under the revised criteria is warranted when 
the condition covers an area of more than 40 percent of the 
entire body or when more than 40 percent of exposed areas 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period.  38 C.F.R. § 4.118.



The Veteran testified during his recent June 2010 hearing that 
his skin condition has worsened.  Towards establishing this, he 
maintained that in the past year and a half to 2 years, his 
doctors have increased his medication for his skin condition from 
1 to 2.5 percent hydrocortisone.  His last VA Compensation and 
Pension Examination (C&P Exam) for this condition was in April 
2005, so quite a while ago.

The Court has held that, when a Veteran claims that a disability 
is worse than when originally rated (or last examined by VA), and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a 
new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination, particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, too, VAOPGCPREC 11-95 (April 7, 1995) and 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Such is the case 
here.  Therefore, the Board must remand this claim for an 
examination to reassess the severity of this disability.

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  Undertake all appropriate action to 
assist with the independent corroboration of 
the Veteran's claimed status as a Persian 
Gulf War Veteran in accordance with 38 C.F.R. 
§ 3.317(d)(2) - including, if warranted, 
by requesting relevant information from the 
U.S. Joint Services Records Research Center 
(JSRRC) and/or the National Personnel Records 
Center (NPRC).  If it is determined the 
Veteran has not supplied the level of detail 
and information required for a meaningful 
search for corroborating evidence, then there 
needs to be some express indication of this 
in the record and the Veteran appropriately 
notified and given the opportunity to supply 
any necessary additional information.

2.  Upon completion of the above development, 
schedule the Veteran for the following VA 
examinations:  

(1) a VA psychiatric evaluation to determine 
the likelihood (very likely, as likely as 
not, or unlikely) the Veteran has PTSD and/or 
other psychiatric disability due to his 
military service - including from his in-
flight experiences, reconciling the various 
mental health diagnoses of record;

(2) an appropriate VA examination to assess 
the nature and etiology of a condition 
manifested by fatigue - inclusive of Gulf War 
Syndrome, hypersomnolence, and chronic 
fatigue syndrome, including providing an 
opinion as to the likelihood (very likely, as 
likely as not, or unlikely) any such 
condition is related to the Veteran's 
military service or caused or aggravated by 
any diagnosed acquired psychiatric 
disability; and

(3) an appropriate VA examination to assess 
the current level of disability imposed by 
the Veteran's seborrheic dermatitis, in 
accordance with the applicable rating 
criteria of 38 C.F.R. § 4.118, DC 7806.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The examiners must discuss the rationale for 
all opinions expressed, whether favorable or 
unfavorable.

The claims file, including a complete copy of 
this remand, must be made available to the 
examiners for review of the Veteran's 
pertinent medical and other history.

3. Then readjudicate the Veteran's claims in 
light of the additional evidence.  If any 
claim is not granted to his satisfaction, 
send him and his representative a SSOC and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of any remaining 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



